The Appellate Division did not state in its order that its reversal was upon the facts, and we must, therefore, assume that it was upon the law. The only question of law presented by the record for our review is whether the *Page 270 
learned trial court found, without evidence to support it, any fact material to the judgment.
The action was brought by the plaintiff, the receiver of the Muehlfeld and Haynes Piano Company, to set aside and have declared void a judgment recovered upon default in the City Court of New York, June 9, 1896, by the defendant Looschen against the Muehlfeld and Haynes Piano Company, a domestic corporation, for $1,008.49.
The complaint alleges that the judgment was obtained in violation of the provisions of section 48 of the Stock Corporation Law, chapter 688, Laws 1892, which provides that "no * * * judgment suffered, * * * by any officer, director or stockholder when the corporation is insolvent or its insolvency is imminent, with the intent of giving a preference to any particular creditor over other creditors of the corporation shall be valid," and adds that "Every transfer or assignment or other act done in violation of the foregoing provisions of this section shall be void."
The trial court found that the judgment in the City Court was so obtained. The summons in that action was served upon the president of the corporation June 4, 1896. Indorsed upon the summons was an order of the chief justice of the City Court limiting the time of the service of the answer to two days. A petition for the voluntary dissolution of the Muehlfeld and Haynes Piano Company, signed by the president and Jack Haynes, two of the three directors of the corporation, verified June 4, 1896, was filed in the county clerk's office of New York June 5, 1896, and the usual order to show cause in said proceedings was made the same day. This exhibit shows the insolvency of the corporation. There is other evidence tending to show it.
The details of the transactions of the 4th of June admit of the finding that the attorneys of the corporation in the insolvency proceedings at the instance of the defendant Looschen and with the consent of its president, directed the proceedings which resulted in the judgment now sought to be set aside.
The trial court found that the sum of $411, of the amount *Page 271 
for which the defendant Looschen brought his action and recovered judgment, was not due at the commencement of the action, and that both Looschen and Muehlfeld knew it.
The learned Appellate Division held that this finding was without support in the evidence. We do not concur. The item was for goods sold by the defendant to the corporation May 31, 1896. The defendant had sold the corporation many bills of goods during the year or two of its existence. The bookkeeper of the receiver, with the books of the corporation before him, upon which this and the other sales were entered, testified without objection that the entries invariably showed a credit of from two to four months. The defendant and Muehlfeld testified that the bill of goods for $411 was sold upon the understanding that payment was to be made immediately in cash or good customers' notes. The defendant testified that his other sales to the corporation were upon a credit of from two to four months. The trial court, who saw the witnesses and heard their testimony, might find that Muehlfeld was discredited by the books of his corporation; and from the defendant's concession as to the credit given upon the other sales, and from the fact that he was a party in interest, that this sale was upon no less credit. The case is stronger against him if we give weight to the testimony of the bookkeeper, to which the defendant did not object.
As the learned Appellate Division did not reverse upon the facts, we must, in view of the evidence, abide by the decision of the trial court. The inference is permissible from this finding in connection with the other findings of fact, that the judgment was suffered by the president of the corporation "with the intent of giving a preference over other creditors of the corporation."
The order of the Appellate Division should be reversed and judgment of the trial court affirmed, with costs.
PARKER, Ch. J., O'BRIEN, BARTLETT, HAIGHT, MARTIN and VANN, JJ., concur.
Order reversed, etc. *Page 272